Citation Nr: 1718927	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  12-08 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran testified before the undersigned at an October 2013 videoconference hearing.  A transcript of that hearing is of record.

In May 2014, the Board reopened a previously denied claim for service connection for COPD and re-characterized the issue as entitlement to service connection for a respiratory disability.  In May 2014 and September 2016, the Board remanded the appeal for further development.  In light of the medical opinion obtained, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that a respiratory disability, including COPD, was caused or aggravated beyond its natural progression, by a service-connected diaphragm disability.

2.  The preponderance of the evidence is against a finding that a currently diagnosed respiratory disability, including COPD, was caused or aggravated by an incident of service.





CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disability, to include COPD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in June 2010.

The Board also finds that VA's duty to assist has been satisfied.  VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.  

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA provides a claimant an examination or obtains a medical opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A medical opinion is adequate when it is based on consideration of a Veteran's medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran was provided with multiple VA examinations, most recently in October 2016.  The examiners reviewed the record, considered the Veteran's contentions, and provided an explanation and rationale for all opinions.  Therefore, the Board finds that the VA medical opinion evidence of record is adequate.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

A disability will be service connected if the evidence of record shows that the Veteran currently has a disability that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a), (b) (2016); Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 519 (1996).  

The Veteran contends that a respiratory disability, including COPD, developed as a residual from an in-service motor vehicle accident.  In the alternative, the Veteran contends that the respiratory disability developed from inhaling fuel fumes while working on the flight line in service.  At an October 2013 hearing, the Veteran reported symptoms including shortness of breath, occasional wheezing, inability to exercise for more than two minutes, and fatigue.  The Veteran stated he experienced shortness of breath and wheezing ever since the in-service accident.  The Veteran also reported being a petroleum storage specialist in service, and being exposed to aviation fuel and fumes daily while in service.

An October 1967 report of the motor vehicle accident indicated evidence of hemothorax on the right side, and moderately severe pulmonary contusions bilaterally.  There was elevation of the right leaflet of the diaphragm, which was repaired.  Pneumonia in the right lower lobe was treated and resolved.  A June 1968 separation examination notes the motor vehicle accident, but the lungs and chest were marked normal.  In a contemporaneous report of medical history, the Veteran reported no problems with shortness of breath, pain, or pressure in the chest.

A chest x-ray performed in May 2006 showed mild to moderate Carter cardiomegaly, and a moderately elevated right hemidiaphragm.  No other abnormalities were noted.  

At a July 2006 VA respiratory examination, the Veteran reported symptoms including shortness of breath and occasional wheezing.  The Veteran reported he had smoked from 1960 through 2001.  He stated he had no issues with breathing until the mid-1990s.  The examiner stated that the injury to the right chest with pneumohemothorax had resolved.  The only residual of the accident noted were scars at the lower neck, and at the mid-clavicular line.  The examiner noted that the Veteran had COPD, and opined that the present symptoms were more likely than not related to the Veteran's smoking history, not to the motor vehicle accident and its residuals.  The examiner stated that was because the Veteran did well for many years after separation from service, and only had increased problems with his lungs in the previous 10 years.  

In September 2011, a private physician indicated that the Veteran had an elevated right hemidiaphragm, which was consistent with scarring and the loss of right phrenic nerve function.  The physician opined that the Veteran's right diaphragm was abnormal due to the in-service right phrenic nerve and diaphragm injuries.  The physician stated that the loss of diaphragm phrenic nerve function and scarring of the right diaphragm likely accounted for the chronic shortness of breath.

In a January 2013 VA medical opinion, the examiner opined that it was less likely than not that the elevated right diaphragm injury caused or aggravated COPD.  The examiner explained that there was no functional limitation associated with the elevated right diaphragm, and therefore no reason for the elevated right diaphragm to cause or aggravate the COPD.  The examiner further opined that the COPD was most likely caused by the Veteran's smoking history, which is a known cause of COPD.

At a July 2014 VA examination, the examiner noted a history of shortness of breath upon moderate activity attributable to diagnosed hypertrophic cardiomyopathy and longstanding COPD.  Diagnostics showed an elevated right hemidiaphragm, aorta calcification, and cardiac enlargement.  Pulmonary vascularity was within normal limits, and there were no focal infiltrates or pleural effusions.  The examiner opined that the COPD condition was less likely than not caused by injuries sustained in the motor vehicle accident because COPD was not the result of diaphragmatic laceration or phrenic nerve injury.  For the same reason, the examiner opined that the COPD was not aggravated by the diaphragm disability.  The examiner also opined that the COPD condition was less likely than not caused or aggravated by any other incident of service, to include exposure to aviation fumes, because COPD was not the result of hydrocarbon fume exposure, but instead resulted from 30 plus pack years of tobacco related inhalation.  

April 2016 VA medical records showed the Veteran complained of shortness of breath.  The examiner assessed that as likely a combination of COPD, heart disease, and obesity.

In an October 2016 VA examination addendum, the examiner clarified the previous opinion that COPD was not caused or aggravated by a diaphragm disability.  The examiner explained that the mechanism for the COPD disability was an obstruction or altered course of obstruction of the airways, and that there was no known mechanism for a diaphragmatic injury or phrenic nerve injury to impact the intrinsic function of the lung, leading to increased obstruction or hastened development of an obstruction of the airways.  The nature of the diaphragm injury is limitation in the ability to contract and pump as much air into the lung, which would not cause or chronically aggravate any chronic inflammation in the airways, as is the case with COPD.  Therefore, the examiner concluded that it was less likely than not that the Veteran's service-connected conditions, including the diaphragm and phrenic nerve disabilities, altered the natural progression of COPD in any way.

The Board finds that service connection for a respiratory disability, to include COPD, is not warranted in this case.  While the Veteran contends that in-service injuries from a motor vehicle accident, or in the alternative that inhalation of fumes during service, caused or aggravated COPD, the preponderance of the evidence is against a finding of a nexus between any respiratory disability and qualifying active service or a service-connected disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Respiratory disabilities other than those associated with the diaphragm did not appear in the record until 2006.  A private physician opined that the chronic shortness of breath was caused by phrenic nerve and diaphragm injuries, for which the Veteran has been service connected.  The July 2014 and October 2016 VA examiners explicitly opined that the COPD was not caused or aggravated by any injuries sustained in the in-service motor vehicle accident, including right phrenic nerve and diaphragmatic injuries.  The examiners further explicitly opined that the COPD was not caused or aggravated by in-service inhalation of fumes from fuel.  

The Board acknowledges the Veteran's statements regarding the onset of the respiratory disability, and finds the Veteran competent to report symptoms, such as shortness of breath, because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the issue in this case is outside the realm of common knowledge of a lay person, as a nexus is not obvious merely through observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds the July 2014 and October 2016 VA examination opinions to be the most probative and persuasive evidence of record.  The VA examiners have medical training, and reviewed all the available medical records, including the lay statements about the motor vehicle accident and exposure to fuel fumes during service.  The Veteran has not submitted any contrary objective evidence suggesting that a respiratory disability, specifically COPD, was caused or aggravated by an in-service incident, or caused or aggravated by a service-connected disability.  The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a respiratory disability, to include COPD, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a respiratory disability, to include COPD, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


